Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The preliminary amendment, filed 8/21/2021, that amended claims 1, 7, 9-11, 13-16, 18-19, 21, 23, and 87, and cancelled claims 8, 12, 17, 20, 22, 24, 26-86, and 88-92,  is acknowledged.
Claims 1-7, 9-11, 13-16, 18-19, 21, 23, 25 and 87 are pending.  

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-7, 9-11, 13-16, 18-19, 21, and 23, drawn to compounds of formulas (I) or (II), and compositions thereof.


Election of Species
This application contains claims directed to more than one species of compounds of formula (I), 
    PNG
    media_image1.png
    82
    119
    media_image1.png
    Greyscale
, and compounds of formula (II), 
    PNG
    media_image2.png
    97
    145
    media_image2.png
    Greyscale
, of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1 since the claims contain compounds directed toward compounds of formula (I) and compounds of formula (II), which do not encompass the same or corresponding technical feature.
The species are as follows: 
-Different compounds of formula (I) and (II) 
Applicant is required, in reply to this action, to elect a single species of a compound of formula (I) or a compound of formula (II), to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claims are generic:  1-6, 25 and 87.

Groups I and II lack unity of invention because the groups do not share the same or corresponding technical feature.  Compounds of formula (I) are directed toward compounds having this structure, 
    PNG
    media_image1.png
    82
    119
    media_image1.png
    Greyscale
, and compounds of formula (II) are directed toward compounds having this structure, 
    PNG
    media_image2.png
    97
    145
    media_image2.png
    Greyscale
, wherein compounds of formula (I) and compounds of formula (II) do not share a significant structural element and therefore do not share the same or corresponding technical feature.
During a telephone conversation with Janet Hendrickson on 3/4/2022, a provisional election was made without traverse to prosecute the invention of Group I and species 
    PNG
    media_image3.png
    77
    148
    media_image3.png
    Greyscale
, claims 1-2, 7, 10, 14-15, 21 and 23.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 3-6, 9, 11, 13, 16, 18, 19, 25 and 87 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claims 1-2, 7, 10, 14-15, 21 and 23 are examined on the merits herein.  

    PNG
    media_image4.png
    230
    177
    media_image4.png
    Greyscale
 and 
    PNG
    media_image5.png
    194
    171
    media_image5.png
    Greyscale
.
Priority
The instant application is a 371 of PCT/US2018/042425, filed 7/17/2018, which claims priority to provisional application 62/533,403, filed 7/17/2017.
Information Disclosure Statement
The information disclosure statement (IDS) dated 5/14/2021, complies with the provisions of 37 CFR 1.97, 1.98 and MPEP §609.  Accordingly, is has been placed in the application file and the information therein has been considered as to the merits, except where noted.
Abstract
The abstract of the disclosure is objected to because it recites “The present disclosure provides.”  The abstract should avoid using phrases which can be implied, such as, "This disclosure concerns," "The disclosure defined by this invention," "This disclosure describes," etc.  Correction is required.  See MPEP § 608.01(b).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 7 and 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “a substituted version of the last three groups”, “a “substituted version of the last five groups”, “a substituted version of any of these four groups”, “a substituted version of these three groups”, “ a substituted version of these ten groups”, “a substituted version of either group” in lines 8-9, 11, 19-20, 22, 31, 42, 53-54, 56, 65, 74, 82, 94, 109 and 115.  However, there is insufficient antecedent basis for these limitations because they are not preceded by a reference to any group or groups.

Claims 7 and 10 depend from claim 1 and further limit R2 and R4.  However, since all nine recitations of formula (I) in instant claim 1 have R group combinations that are defined uniquely, it is unclear which of the nine different definitions of R2 and R4 are being further limited by claims 7 and 10.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 7, 10, 14, 15 and 23 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by WO 2006/030031 to Imogai (PTO-892).

    PNG
    media_image6.png
    132
    310
    media_image6.png
    Greyscale
(pg. 92, claim 1).  Specifically exemplified are:

    PNG
    media_image4.png
    230
    177
    media_image4.png
    Greyscale
, which meets the limitations of instant formula (I) when R1’, R2 and R4 are H, R1 is (CH2)3-C6aryl, and R3 is CH2CH3 (p. 73 #75); 

    PNG
    media_image5.png
    194
    171
    media_image5.png
    Greyscale
, which meets the limitation of instant formula (I) when R1’, R3 and R4 are H, R1 is (CH2)2-C6aryl, and R2 is CH2CH3, (p. 65, #2); and other compounds.
	Pharmaceutical compositions comprising a therapeutically effective amount of these compounds and a pharmaceutically acceptable carrier and/or excipient, are taught (p. 109, claim 15).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2006/030031 to Imogai (PTO-892), as applied to claims 1, 2, 7, 10, 14, 15 and 23 above.
Imogai ‘031 is applied as discussed in the above 35 USC 102 rejection.  

Imogai ‘031 teaches 
    PNG
    media_image7.png
    185
    275
    media_image7.png
    Greyscale
(pg. 104, claim 9), wherein V1, which corresponds to R3 of the instant claims, can be a C1-C6 alkyl and M1 can be H, and An, which corresponds to R2 of the instant invention, can be a hydrogen or a C1-C6 alkyl.
Exemplified is 
    PNG
    media_image5.png
    194
    171
    media_image5.png
    Greyscale
, which has a CH2CH3 group at the R2 position of instant formula (I) (p. 65, #2).
Exemplified is 
    PNG
    media_image8.png
    201
    212
    media_image8.png
    Greyscale
, which has a CH3 group at the R3 position of instant formula (1) (pg. 67, #19).  
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to substitute the H at the R2 position and 
    PNG
    media_image9.png
    224
    223
    media_image9.png
    Greyscale
of Imogai ‘031, with CH2CH3 at the R2 position and with CH3 at the R3 position, to arrive at the instantly claimed species, 
    PNG
    media_image3.png
    77
    148
    media_image3.png
    Greyscale
  One of ordinary skill in the art would have been motivated to substitute the H at R2 and the CH2CH3 at R3 of 
    PNG
    media_image9.png
    224
    223
    media_image9.png
    Greyscale
, with CH2CH3 at R2 and with CH3 at R3 as taught by Imogai ‘031, with a reasonable expectation of success, because Imogai ‘031 teaches H and CH2CH3 as interchangeable groups at R2, and further exemplifies compounds with CH2CH2 at R2, and Imogai ‘031 teaches R3 as C1-C6 alkyls and further exemplifies compounds with CH3 at the R3 position.

    PNG
    media_image10.png
    110
    116
    media_image10.png
    Greyscale
, and all these compounds were found to have activity as mGluR2 agonists (pgs. 88-89).  Therefore, it is reasonable for one of ordinary skill in the art to expect the instant compounds of formula (I), which contain the same core structure as that of Imogai ‘031, to possess the same activity.  One of ordinary skill in the art would expect 
    PNG
    media_image3.png
    77
    148
    media_image3.png
    Greyscale
, to possess the same activity as the compounds of Imogai ‘031 since the instant compound possess the same core structure, which is known by Imogai ‘031 to have activity as mGluR2 agonists.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN WELLS whose telephone number is (571)272-7316. The examiner can normally be reached M-F 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 






/L.Q.W./Examiner, Art Unit 1622                                                                                                                                                                                                        
/BRANDON J FETTEROLF/Supervisory Patent Examiner, Art Unit 1622